Citation Nr: 1809880	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine with chronic low back pain.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from June 1960 to July 1964.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Board remanded the appellant's claims back to the Agency of Original Jurisdiction (AOJ) for new examinations, an initial examination for the appellant's claimed left hip disability, and to obtain the appellant's Social Security disability records.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to compensation under 38 U.S.C. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The appellant's lumbosacral DJD did not manifest in service, did not manifest to a compensable degree within a year of separation, and the most probative evidence of record indicates that the appellant's current lumbosacral DJD and chronic lower back pain, with a reported onset in the 1990's, is not causally related to his active service or any incident therein.

2.  The appellant's left hip disability did not manifest in service, left hip arthritis did not manifest to a compensable degree within a year of separation, and the most probative evidence of record indicates that the appellant's current left hip pain, with a reported onset around 2006, is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

1.  The criteria for service connection for DJD of the lumbosacral spine with chronic low back pain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, VA must inform claimants of the information and evidence they are expected to provide, as well as the information and evidence VA will seek to obtain on their behalf.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1).  VA is also required to advise a claimant of the information and evidence not of record that is necessary to substantiate their claim.  38 U.S.C. §§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate their claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty requires the Secretary to assist in obtaining relevant records that the claimant has adequately identified to the VA and to obtain a VA examination or opinion if it is necessary to make a decision on the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Regarding VA's duty to notify, the appellant was notified in an August 2008 letter, prior to the initial decision on the claim, of what evidence was required to substantiate his claims of service connection for a his lower back and left hip, what evidence he needed to supply, and what evidence VA would obtain on his behalf.  In a July 2009 letter, he was given the same information as it related to his claim for compensation under 38 U.S.C. §1151.   The appellant submitted signed VCAA acknowledgement letters in December 2008 and August 2009.  The Board finds that the notification requirements of 38 U.S.C. §5103 have been met with respect to this claim.  

With respect to its duty to assist, VA has obtained the appellant's service treatment and service personnel records.  As part of the Board's prior remand, the RO was ordered to retrieve the appellant's Social Security records.  In May 2016, VA's request for these records was returned with notice that the records in question did not exist and that further efforts to obtain them would be futile because they had been destroyed.  In a June 2016 letter, VA informed the appellant that the records in question were unobtainable and requested the appellant submit the records himself if he was in possession of them.  The appellant responded in July 2016 that he is not in possession of the records either.  VA also obtained adequate examinations for the appellant's claimed left hip disability and lumbosacral DJD.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006 ).  VA also obtained an opinion as to the cause of the appellant's stroke.  Id.  As such, the Board finds VA's duty to assist has been met.  38 U.S.C. § 5103A.  

Neither the appellant nor his representative have raised any other issues with the duty to notify or assist, nor are any raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his lumbosacral DJD with chronic low back pain and left hip pain are causally related to his active service in the Marine Corps.  In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Lumbosacral DJD with chronic low back pain

An April 2005 MRI of the appellant's spine showed accelerated DJD between his L2 and S1 vertebrae.  Thus the Board finds that the first element of service connection, a current disability, is met.

With regards to the second element of service connection, an in-service injury, the appellant's service treatment records document an instance from July 1961 where the appellant reported waking up with a stiff back and some pain bending over.  There's no recording of there being any particular injury related to this complaint.  The appellant was prescribed diathermy treatment and ASA medications (analgesics) as treatment and the injury was diagnosed as a sprain.  Beyond this, the appellant's service treatment records contain no other report of any back pain or injury.  At his July 1964 separation examination, the appellant's spine was examined and determined to be normal.  

In a February 2009 statement in support of his claim, the appellant relayed an incident from service in December 1963 where he fell getting out of a helicopter and landed on his left shoulder.  He contends that he also hurt his back in this incident, although he claims he only sought treatment for his shoulder as a result of the fall and that he was placed on light duty.  The service treatment records document a left shoulder dislocation in May 1962.  

Given the service treatment records documenting an episode of back sprain in July 1961 and the appellant's competent statement regarding a back injury, the Board finds that the appellant had an in-service events related to his back, meeting the second element of service connection.

Regarding the third element of service connection, a causal relationship between the appellant's current disability and his active service, the appellant has undergone two examinations, both of which have found that the appellant's lumbosacral DJD is not at least as likely as not related to his active service.  

The appellant underwent a VA examination in April 2009.  After taking the appellant's history and reviewing his claims file, the examiner concluded that the appellant's lumbosacral spine disability was not caused by his service and rather, was age related.  In providing this opinion, the examiner did note that the appellant was treated for a lower back strain in July 1961.  However, the examiner noted that this was diagnosed as a muscle strain, that it was treated in one day, and that the appellant did not make any further complaints of back pain over three years of service, to include at his separation examination.  The examiner also relied on the appellant's file which did not demonstrate the appellant receiving any other treatment for his lower back until many years after service.  

The appellant underwent a second VA examination on his lower back in March 2016.  After taking the appellant's history and reviewing his claims file, the examiner also concluded that the appellant's lumbosacral spine disability was not caused by his active service.  In reaching this conclusion, the examiner considered the appellant's medical file, to include the treatment on his back the appellant received in July 1961, as well as the appellant's statements about a fall he had getting out of a helicopter in December 1963 and the appellant's brother's statement that the appellant hurt his back while overseas.  However, the examiner observed the appellant's statements at the examination that he did not develop back pain until 10 years before he initially sought care at the Reno VA in 2003, which would place an onset sometime in the 1990's.  The examiner found this to be consistent with the appellant's service treatment records.  The Board finds this opinion to be highly probative as it addresses the relevant evidence of record, including the service treatment records, the appellant's lay evidence, and the results of a current examination.  

The Board has considered the appellant's statements that he believes his back injury is related to a fall he had getting out of a helicopter in 1963.  The Board has also considered the appellant's brother's statement that he hurt his back while overseas.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's lumbosacral disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  While the Board finds both of these statements credible, the Board finds that in light of the non-observable nature of the pathology of the appellant's DJD of the lumbosacral spine, the issue of the origin of the appellant's disability is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that the medical opinion provided at the March 2016 examination outweighs the lay opinions the appellant has offered.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Therefore, the Board finds that the preponderance of the evidence is against the granting of service connection for the appellant's lumbosacral DJD with chronic low back pain.  


Left Hip Disability

With regards to his claimed left hip disability, the appellant underwent a VA examination in March 2016.  At that examination, he was noted to have some left leg weakness, left leg muscle atrophy, and pain in the posterior side of his left hip.  While the examiner noted, and the appellant confirmed, that he does not have any official diagnosis of any disability in the left hip, the Board finds the evidence sufficient to establish the appellant has some level of disability in his left hip.  Thus the first element of service connection is met for this claim.  

The appellant contends that his left hip is related to a fall he had while stepping out of a helicopter while in service.  The Board finds the appellant's statement regarding a left hip injury to be competent.  Thus, the second element of service connection is met.  

Turning to the third element of service connection, the Board finds the evidence is insufficient to establish a link between the appellant's current left hip disability and his active service.  At the March 2016 examination, the examiner took the appellant's history and reviewed his claims file.  After considering the appellant's statements that his left hip pain could be related to his basic training and his fall stepping out of a helicopter, the examiner found that it was likely the appellant's current left hip pain was secondary to his DJD of the lumbosacral spine.  The examiner further found that the appellant's left leg weakness and muscle atrophy were more likely related to the appellant's 2007 stroke.  In making this determination the examiner noted that the appellant did not report any hip pain while in service.  The examiner also relied on the appellant's statements at the examination that the pain in his left hip had only been present for the last 10 years.  The Board finds this opinion highly probative as it considers be consistent with the appellant's service treatment records.  The Board finds this opinion to be highly probative as it addresses the relevant evidence of record, including the service treatment records, the appellant's lay evidence, and the results of a current examination which identified the nature of the appellant's current left hip pathology and symptoms.  

The Board has also considered the appellant's statements about the potential causes of his hip pain.  Jandreua, 492 F.3d 1372.  However, as a lay person, the appellant is not competent to provide an opinion as to the etiology of his condition in light of the non-observable nature of the pathology which causes his left hip pain.  This involves a pathological process that is not readily observable to a layperson.  Questions of competency notwithstanding, the Board finds that the medical opinion provided at the March 2016 examination outweighs the appellant's lay opinions.  King, 700 F.3d at 1345.

Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for the appellant's left hip disability.  


ORDER

Entitlement to service connection for DJD of the lumbosacral spine with chronic low back pain is denied.

Entitlement to service connection for left hip pain is denied.


REMAND

The appellant contends that the residuals of a stroke he suffered in October 2007 should be compensated under 38 U.S.C. § 1151.  After a review of the evidence, the Board finds that additional evidentiary development is required prior to adjudicating the claims.  

In relation to the appellant's claim for compensation for his stroke, VA has obtained two medical opinions on the issue from November 2009 and March 2016.  In the November 2009 opinion, the examiner stated that, "the patient was, by my review of the notes, appropriately counseled in his need for further follow-up and brief discontinuation of Coumadin."  The examiner also stated that "the patient was counseled... of the risk of a possible stroke while off anticoagulation."  

In reviewing the record, the Board found that at the appellant's hospital discharge on October 2 or 3, 2007, he was instructed to remain on Coumadin until further notice.  A later gastroenterology note from October 4, 2007, however, documented that this was incorrect information and that the patient should be taken off Coumadin until his ulcer healed to prevent bleeding.  An addendum to this note stated that the appellant was contacted and instructed to discontinue his Coumadin until after an agreed upon follow-up EGD (an upper GI endoscopy).  The note from October 4, 2007 does not indicate that the risks of coming off Coumadin for the procedure were discussed with the patient in that phone call.

However, a gastroenterology note from October 3, 2007 indicated that the appellant was read an informed consent form regarding his EGD that included information regarding the procedure, alternatives, and risks, and that all the appellant's questions were answered.  Notes from the appellant's hospital stay indicate he was taken off Coumadin while in the hospital in preparation for his first EGD before his discharge.  However, the actual consent form is not in the file.  The Board finds that this consent form should be associated with the claims file before proceeding.  

Turning to the more recent examination in March 2016, the Board finds the conclusion unclear and the reasoning contradictory.  In the opinion, the examiner begins by stating that stroke is a known complication from having been removed from anticoagulation medications for someone with atrial fibrillation, which indicates it was a foreseeable consequence.  The examiner then goes on to say that the stroke was not reasonably foreseeable because the risk of stroke is not eliminated by the medication, just reduced.  The examiner also stated that the stroke was at least as likely caused by the appellant's amphetamine use.  The Board finds that clarification is needed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the informed consent the appellant signed in relation to his October 2 or 3, 2007 EGD procedure.  

Note:  In the appellant's December 2017 brief to the Board, he requested documents relating to the determination that he was adequately informed about the risks associated with his discontinuation of Coumadin.  After retrieval of the appellant's consent forms, the AOJ should mail the appellant copies of his VA treatment records from September through October 2007.  

2.  After completion of the above development, the AOJ should seek an addendum from the physician who provided the March 2016 opinion.  If this cannot be done, a new opinion should be obtained.  The examiner should be provided with access to the appellant's claims file.  

On remand, the examiner should provide an opinion as to whether the appellant's stroke was at least as likely as not caused by the discontinuation of Coumadin.  If the examiner concludes that VA's order to discontinue Coumadin was the direct cause of the appellant's stroke, the examiner should provide an opinion as to whether it is at least as likely as not that:  1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider in ordering the appellant to discontinue the Coumadin considering the appellant's ulcer or 2) whether VA discontinued Coumadin treatment without the appellant's informed consent as defined and provided for in 38 C.F.R. § 17.32.  

If the cause of the appellant's stroke cannot be directly attributed to VA as laid out above, the examiner should then provide an opinion as to whether the appellant's stroke was a reasonably foreseeable outcome of his discontinuation of Coumadin treatment for atrial fibrillation.  This determination should be based on whether a reasonable health care provider would have foreseen stroke as a potential risk of discontinuing Coumadin treatment for someone with atrial fibrillation.  The stroke need not be completely unforeseeable or unimaginable but must be a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

3.  After the above development has been completed, and after conducting any additional development deemed necessary, the AOJ should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


